UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee a a a x
UNITED STATES
_y.- | _ SEALED ORDER
ROBERT PIZARRO and .
JUAN RIVERA, * 417 Cr. 151 (AJN)
Defendants.
oe ee a a X

Upon the annexed Affirmation and application of the
United States Attorney for the Southern District of New York, by
Assistant United States Attorney Jessica Fender, pursuant to the
All Writs Act, Title 28, United States Code, Section 1651,
requesting that an Order be issued unsealing any and alli files,
including search warrants and grand jury testimony, relating to

arrests and prosecutions of the defendants, ROBERT PIZARRO (born

York State ID No. GE on sy2venia State ID 0. ii
QM eed £50 No. UI enc svan Rivera (born

having Social Security Number [| New York State ID No.
[i and FBI ae. in the possession, custody, or

control of the following police departments or prosecutors’

offices (the “Agencies”):

a. New York City Police Department;
b. New York City Family Court;

Cc. Port Authority NY-Nd Police Department;
d. Bronx District Attorney’ s Office;

e. Manhattan District Attorney’s Office;

£. Queens County District Attorney’s Office;
g. York City Police Department; and

h. District Attorney of York County, PA.

IT IS HEREBY ORDERED, that the files and grand jury
testimony specified above be unsealed and made available to the
United States Attorney’s Office for the Southern District of New
York. |

IT IS FURTRER ORDERED that, with the exception of a copy
of this Order to the United States Attorney’s Office, the Agencies,
and the clerk of the courts for files and testimony subject to
this Order, this Order and Affirmation in support thereof are to
be sealed pending further order of the Court.

Dated: New York, New York
April i 2018

  

 

HONDRA LENQLESON J. NATHAN
uNtvep STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES
— VV. —
ROBERT PIZARRO and

JUAN RIVERA,
Defendants.

 

UNSEALING ORDER

(FILED UNDER SEAL)

Geoffrey 5. Berman
United States Attorney.

 
